Citation Nr: 0923436	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the military from June 
1953 to April 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
January and June 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  There is no indication the Veteran had bilateral hearing 
loss during service or sensorineural hearing loss, in 
particular, within one year after his discharge or even for 
many years thereafter.  There also is no competent and 
credible evidence otherwise linking his current bilateral 
hearing loss to his military service, including any acoustic 
trauma he may have sustained during service.

2.  As well, there is no current diagnosis of tinnitus, no 
credible evidence of tinnitus during service, and no 
competent and credible evidence of an etiological link 
between any current tinnitus (recognizing that it is a purely 
subjective symptom) and the Veteran's active military 
service.




CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred 
during or aggravated by his military service and may not be 
presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).
    
2.  Tinnitus also was not incurred in or aggravated by his 
military service.
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has the duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  



In addition, the VCAA notice requirements apply to all five 
elements of a 
Service-connection claim.  Those elements are (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason, this notice was not provided 
or, if provided, was inadequate or incomplete, this error can 
be effectively "cured" by providing any necessary VCAA 
notice and then going back and readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC).  In that instance, the intended purpose of the notice 
is not frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  In other words, it must be shown the notice 
error is ultimately inconsequential, meaning nonprejudicial 
or harmless.  38 C.F.R. § 20.1102.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial and VA then bears the burden 
of rebutting this presumption.  However, a recent Supreme 
Court case, Shinseki v. Sanders, 556 U. S. ___ (2009), 
reversed the Federal Circuit's holding.  The Supreme Court 
held that the Federal Circuit placed an "unreasonable 
evidentiary burden upon the VA..." by creating a presumption 
of prejudice with regard to deficient VCAA notice.  (slip. 
op. at 11).  The Supreme Court stated that "the party that 
'seeks to have a judgment set aside because of an erroneous 
ruling carries the burden of showing that prejudice 
resulted.'"  Id., citing Palmer v. Hoffman, 318 U. S. 109, 
116 (1943); see also Tipton v. Socony Mobil Oil Co., 375 U. 
S. 34, 36 (1963) (per curiam); United States v. Borden Co., 
347 U. S. 514, 516-517 (1954); cf. McDonough Power Equipment, 
Inc. v. Greenwood, 464 U. S. 548, 553 (1984); Market Street 
R. Co. v. Railroad Comm'n of Cal., 324 U. S. 548, 562 (1945) 
(finding error harmless "in the absence of any showing of . 
. . prejudice").  The Supreme Court emphasized that its 
holding did not address the lawfulness of the U.S. Court of 
Appeals for Veterans Claims' reliance on the premise that a 
deficiency in notifying a Veteran about what further 
information was necessary to substantiate his claim had a 
"natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence the VA would obtain and 
what portions the Veteran must provide did not.  (slip. op. 
at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

        

A.  Duty to Notify

Here, a letter satisfying the VCAA notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 
2006.  The letter informed him of the evidence required to 
substantiate his claim.  Additionally, the letter notified 
him of his and VA's respective responsibilities in acquiring 
supporting evidence.  As well, the letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  It equally deserves 
mentioning that the RO sent that letter before initially 
adjudicating his claim in January 2007, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  See also Mayfield IV and Prickett, supra.  

        B.  Duty to Assist

VA also fulfilled its duty to assist the Veteran by 
collecting all relevant evidence in support of his claim, 
which was obtainable.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this regard, the RO obtained his 
private treatment records.
Unfortunately, his service treatment records (STRs) are 
unavailable, except for the report of his military separation 
examination in April 1955.  His STRs are believed to have 
been destroyed in the July 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, a 
military records repository.  Under such circumstances, the 
Court has held that VA has a heightened duty "to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown.).  

The RO made attempts to obtain the Veteran's missing records 
from the NPRC, as well as from him personally.  The NPRC 
indicated there were no STRs or reports from an alternative 
source, including the Office of Surgeon General (SGO).  
Therefore, it appears the RO properly searched for 
alternative sources for the missing STRs in an attempt to 
assist the Veteran in proving his claim.  Moore v. Derwinski, 
1 Vet. App. 401 (1991) (holding that the heightened 
duty to assist a Veteran in developing facts pertaining to 
his claim in a case in which service treatment records are 
presumed destroyed includes the obligation to search for 
alternative medical records).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
disability compensation (service connection) claim, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service 
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  Simply stated, the standards of McLendon have not 
been met in this case, even considering the heightened duty 
to assist due to missing service  records.  Clearly, there is 
no competent medical evidence suggesting the Veteran's 
bilateral hearing loss or tinnitus is etiologically linked to 
his military service - including to any acoustic trauma he 
may have sustained while on active duty.  It is also 
questionable whether he even has tinnitus, although, by its 
inherent nature, this is a purely subjective condition.  It 
any event, though, again, there is no evidence suggesting it 
is linked to his military service, even assuming for the sake 
of argument that he has it.  Therefore, the Board is 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.



II.  Entitlement to Service Connection for Bilateral Hearing 
Loss and Tinnitus

A.  Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

Organic diseases of the nervous system - such as 
sensorineural hearing loss - will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).



To show chronic disease in service, or within a presumptive 
period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson 
is competent to identify the medical condition, (e.g., a 
broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).



A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the Veteran's present condition (e.g., whether the Veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about even balanced for and against the claim), with 
the veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present.  Service connection is possible if such 
current hearing loss disability can be adequately linked to 
military service.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).



Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 
(31st ed. 2007).

The Federal Circuit Court has held that the relaxed standard 
for combat Veterans, to prove service connection for an 
injury sustained during such service, does not mean there is 
a relaxed standard to prove that he engaged in combat.  
See Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007).  
Additionally, if the Veteran was engaged in combat the 
"Secretary [of VA] shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease...notwithstanding the fact that there 
are no official record of such...in such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Combat service, even if established, however, does not 
obviate the need for the Veteran to have medical nexus 
evidence linking his currently claimed disability to his 
military service.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); 
Arms v. West, 12 Vet. App. 188, 
194-95 (1999).

Here, the Veteran is not alleging the bilateral hearing loss 
and tinnitus claims arose out of combat service.  On the 
contrary, he specifically stated most of his active duty time 
was spent in training.  Therefore, the relaxed standard for 
combat Veterans does not apply.  



B.  Analysis

The Veteran contends he developed hearing loss and tinnitus 
due to hazardous noise exposure while serving in the Army, in 
his Military Occupational Specialty (MOS) as an Infantryman.  
He allegedly was routinely exposed to noise from M-1, 
30-Caliber Machine Guns, anti-tank guns, motor fire, and 
tanks firing during his training for the Korean Conflict.

Also significant is the fact the Veteran's STRs, except his 
April 1955 separation examination report, are unavailable.  
Therefore, any evidence those records may have contained 
cannot be considered in this appeal.  However, as previously 
noted, when at least a portion of the service treatment  
records are lost or missing, the Court has held that VA has a 
heightened duty "to consider the applicability of the benefit 
of the doubt rule, to assist the claimant in developing the 
claim, and to explain its decision...."  Cromer, 19 Vet. App. 
217-18; see also Cuevas, 3 Vet. App. 548; O'Hare, 1 Vet. App. 
367. 

The Veteran has met the requirement for current disability 
for bilateral hearing loss.  While his April 1955 separation 
examination report does not indicate hearing loss at the 
conclusion of his military service, private medical records 
from Dr. E.S. do indicate bilateral hearing loss.  In 
September 1997, Dr. E.S. diagnosed the right ear with 
sensorineural hearing loss at 90 decibels with a speech 
recognition of 92 percent in his right ear.  With respect to 
the left ear, Dr.E.S. also found both sensorineural and 
conductive hearing loss at 105 decibels and speech 
recognition of 100 percent.  A more recent, March 2003 
private treatment record by Dr. T.U. also shows continuing 
right ear sensorineural hearing loss at 50 decibels, and 
again, mixed hearing loss in the left ear at 80 decibels.  So 
the Veteran has a current bilateral hearing loss disability, 
which is of a mixed nature, but at least significantly 
characterized by a sensorineural component.  Thus, there is 
no disputing he has met the first and perhaps most 
fundamental requirement for any service-connection claim - 
proof of the existence of a current disability of bilateral 
hearing loss.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed)."

Unfortunately, concerning the Veteran's claim of suffering 
from tinnitus, there simply is no medical evidence confirming 
he currently has this disability.  As mentioned, proof of 
current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that VA compensation only 
may be awarded to an applicant who has disability on the date 
of application, not for past disability).  Concerning this, 
the Veteran's post-service private medical records state 
merely that he has blockage in both ears and non-traumatic 
perforation of the left tympanic membrane (ear drum).  
However, neither Dr. E.S, nor any other physician, has ever 
indicated the Veteran has tinnitus.  So, simply stated, the 
medical record outweighs his personal belief that he has this 
disorder.  Nonetheless, assuming-but not conceding-for the 
sake of argument, that he does have tinnitus (keeping in mind 
that it is inherently subjective in nature), the Board is 
resultantly proceeding with further analysis of this claim.  

It is as likely as not the Veteran suffered acoustic trauma 
in service as he is alleging.  Indeed, his DD Form 214 shows 
he was assigned to an artillery, infantry unit.  His personal 
and lay statements elaborate that he was an infantryman and 
spent a considerable amount of time around M-1s (30-caliber 
machine gun), anti-tank guns, motors firing and tanks firing.  
This is credible evidence of potential acoustic trauma in a 
noisy environment.  Hensley, 5 Vet. App. at 159.  His 
assertions of suffering intense noise exposure from his MOS 
may provide satisfactory lay evidence of service incurrence 
of hearing loss and tinnitus, even though there is no 
official record of such injury in service, especially given 
the fact that his STR's are not available.



Still, the Veteran's April 1955 separation examination 
report, which is of record, makes no reference to any 
injuries or complaints concerning bilateral hearing loss or 
tinnitus, especially due to acoustic trauma.  In fact, to the 
contrary, his whispered voice test was 15/15, bilaterally, 
indicating he had normal hearing.  This report thus provides 
highly probative evidence against his claim that he suffered 
from hearing loss or tinnitus during his military service, at 
least at any time up to and including the time of that 
medical evaluation.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  

Even acknowledging there is proof of the Veteran's claimed 
disabilities concerning hearing loss and tinnitus, and even 
proof he experienced acoustic trauma in that capacity, there 
still is no competent medical evidence of a nexus or 
relationship between that acoustic trauma during service and 
his current disabilities.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this regard, 
the medical evidence of record contains no indication or 
opinion concerning the etiology of his hearing loss and 
tinnitus disabilities, respectively.  Boyer, 210 F.3d at 
1353; Maggitt, 202 F.3d at 1375.  Absent this medical nexus 
evidence, service connection is not warranted.

The Veteran failed to provide any objective indication of 
hearing loss or tinnitus until May 1995, four decades after 
his military service has ended.  The lapse of so many years 
after his separation from service and the first documented 
complaint or treatment for the claimed disorder is probative 
evidence to be considered in determining whether his current 
disability may be traced back to his military service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  



However, the fact that he did not have indications of hearing 
loss when separating from service, or for several ensuing 
years, is not altogether dispositive of his claims.  The laws 
and regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish entitlement 
to service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Rather, it is only required that he currently 
have sufficient hearing loss to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered an actual 
disability by VA standards (which, as mentioned, he does), 
and that he have competent evidence etiologically linking his 
current hearing loss to his military service.  Unfortunately, 
it is in this last critical aspect that his claim for 
bilateral hearing loss fails.

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claims.  While he may well believe that his current hearing 
loss and tinnitus, respectively, are traceable back to his 
continued exposure to noise from artillery fire, he is not 
qualified to render a medical opinion concerning the cause of 
these current disorders.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  

Finally, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Again, there is no history 
of complaint, treatment or diagnosis of the Veteran's current 
hearing loss disability or alleged tinnitus, either in 
service - such as at the time of his separation examination, 
or even for many years after, indeed decades.  Overall, the 
evidence of record does not support his claims of hearing 
loss and tinnitus.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bilateral hearing 
loss and tinnitus.  So there is no reasonable doubt to 
resolve in the Veteran's favor, and these claims must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for tinnitus is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


